IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Friends of Lackawanna;              :
Joseph James and Mari May;          :
Edward and Beverly Mizanty; and     :
Katherine Spanish and Todd Spanish, :
                   Appellants       :
                                    :
                 v.                 :        No. 656 C.D. 2017
                                    :
Dunmore Borough Zoning Hearing      :
Board and Dunmore Borough;          :
Keystone Sanitary Landfill, Inc.;   :
F&L Realty Corporation; F&L Realty, :
Inc.; Keystone Company and Keystone :
Landfill, Inc.                      :


                                    ORDER

            NOW, June 26, 2018, having considered appellees’ application for

reargument and appellants’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge